Exhibit to Form 8-K

The Acquisition and Capital Increase Agreement

Between

L&L International Holdings, Inc.

and Fuchang Wang Of

Luxi County Hon Shen Coal Co. Ltd.

(Translation)

This Acquisition and Capital Increase Agreement (this “Agreement”) is entered
into by and between L&L International Holdings, Inc., a U.S. company (“Party
A”), and Fuchang Wang (“Party B”), the sole owner of Luxi County Hon Shen Coal
Co. Ltd. (“Hon Shen”), pursuant to further discussion of the cooperative
operation contract of Hon Shen Co. Ltd. in Luxi County (“Cooperative Agreement”)
entered by the Parties on October 23, 2009. Both parties via friendly
discussions on the increase capital of Party A’s acquisition of Hon Shen,
reached the following agreements:



1. Parties

Party A: L&L International Holdings, Inc.

Registered Address: 130 Andover Park East Suite 101, Seattle, WA 98188

Legal Representative: Dickson V. Lee

Place of Incorporation: United States



Party B: Fuchang Wang and Luxi County Hon Shen Coal Co. Ltd.

Resident Address: Luxi County Jiucheng Town Qinghe Village

China ID: 532537194201202030

Nationality: P.R. China



--------------------------------------------------------------------------------

2.      Subscription of Increased Capital     (1)      Amount of Increased
Registered Capital and Total Investment     Hon Shen’s registered capital shall
be increased from RMB 3.6 million to RMB 30 million (approx. $4.39 million USD).
Party A shall subscribe for all of the increase in the registered capital by
increasing its investment. In accordance with Hon Shen’s operational capital
requirements, Hon Shen’s total working capital shall be increased by Party A
from the original RMB 3.6 million to RMB 60 million, which can be arranged by
Party A based on operation needs, through either loans or increasing capital in
phases.     (2)      Shareholder’s Ratio of Equity after the Subscription of
Increased Capital      After Party A’s subscribes for the increased registered
capital, the shareholders’ ratio of ownership of Hon Shen will be as follows:  
   1.      Party A shall acquire 93% of the equity ownership by paying
equivalent foreign currency to purchase the increased registered capital of RMB
26.40 million (or approximately $3.86 million USD).      2.      Party B already
paid the original registered capital of Hon Shen of RMB 3.6 million. Now Party B
shall have 7% of Hon Shen’s equity ownership by contributing Hon Shen’s existing
coal washing facilities and coking facilities as a condition of cooperation.  
   Hon Shen is composed of two operations: 1) Coal washing facilities
(production capacity increased to 300 thousand tons per year as of July 2009);
and 2) Coking facilities. Party B guarantees business documentation of the two
operations is complete for operations.     (3)      Timeline of Party A’s
Injection      Party A shall inject (subscribe) by installments Hon Shen’s
increased registered capital of a total amount of RMB 26.40 million,
(approximately $3.86 million USD). The first payment of RMB 6 million (or
equivalent $0.8 million US Dollars) shall be paid by cash within 3 months after
the government’s approval of the Cooperative Agreement; the second payment of
RMB 20.40 million (or by equivalent $3 million US Dollars) shall be made within
2 years after the government’s approval.     (4)      Both Parties agree that
Hon Shen shall change its name after Hon Shen has been transferred to a
Sino-foreign Cooperation Company. Hon Shen’s name shall be “Yunnan  

--------------------------------------------------------------------------------

  L&L Hon Shen Coal Company Limited”, and the legal address of Hon Shen shall be
changed to “Banqiao Village Jiucheng Town Huxi County Yunnan Province China.”  
3.      Duties and Obligations     (1)      Party A shall pay the related
capital pursuant to the terms and conditions of above articles, Hon Shen shall
provide a written confirmation of receipt to Party A when it receives the
payments.     (2)      Party A shall own 93% of Hon Shen and injecting increased
capital, along with taking the related rights and liabilities.     (3)     
Party B shall assume all debts and liabilities of Hon Shen prior to its formal
conversion into a Sino-foreign Cooperation Company (“SFCC”), thus shall fully
discharge Party A and Hon Shen (as a SFCC) of all such debts and liabilities.
Party B shall further be liable to Party A and Hon Shen (as a SFCC) for any and
all losses that may be incurred due to Party B’s prior debts and liabilities.  
  (4)      Upon the execution of the Agreement, Party B shall not enter into
loans or mortgages in the name of Hon Shen (Luxi County Hon Shen Coal Co.,
Ltd.).   4.      Penalty of Violation of Agreement     In case of violation of
the Agreement by any party, the violating party shall compensate the other party
for all resulting damages and losses.   5.      Dispute Resolution     In the
event of any dispute, the Parties shall resolve such dispute through
negotiation. If no resolution can be reached by negotiation, the dispute shall
be resolved through mediation by an agreed third party. The Parties shall make
all efforts to avoid litigation. If the Parties cannot resolve through
mediation, the dispute shall be submitted by any Party to the China
International Economic and Trade Arbitration Commission’s office in Shenzhen.
The decision of arbitration is final and binding on both Parties.     The
Agreement is executed in Chinese in six copies, and effective as of October 23,
2009 when signed by both parties, or their authorized signatories. Each Party
and the Company will have one copy. The other three duplicates will be submitted
to the appropriate authority for approval.  

--------------------------------------------------------------------------------

Party A: L&L International Holdings, Inc.

Legal representative (sign): /s/ Dickson V. Lee

 

Party B: Luxi County Hon Shen Coal Co, Ltd (stamped with a Company Seal)

Legal representative (sign): /s/ Fuchang Wang



December 9, 2009



--------------------------------------------------------------------------------